Citation Nr: 1419951	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-27 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, in which the RO found that new and material evidence had been submitted to reopen the claim for service connection for a psychiatric disorder, including PTSD, but denied the claim for service connection.  

While the RO addressed the claim for service connection on the merits in the April 2011 rating decision, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the issues on appeal have been characterized as reflected on the title page.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record in the Virtual VA e-folder. While the Virtual VA e-folder indicates that there are outstanding VA treatment records which are potentially pertinent to the reopened claim for service connection, the e-folder does not include any additional evidence pertinent to the request to reopen the claim for service connection.  The Board has also reviewed the Veteran's Veterans Benefits Management System (VBMS) e-folder, which does not include any documents.  

The reopened claim for service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for a psychiatric disorder, including PTSD.  

2.  The Veteran filed a notice of disagreement (NOD) with the May 2005 rating decision in July 2005 and the RO issued a statement of the case (SOC) in January 2006; however, the Veteran did not file a substantive appeal in response to the SOC.  

3.  Evidence associated with the claims file since issuance of the May 2005 rating decision and January 2006 SOC, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The RO's May 2005 rating decision, in which the RO found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for a psychiatric disorder, including PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).

2.  As pertinent evidence received since the May 2005 denial is new and material, the criteria for reopening the claim for service connection for a psychiatric disorder, including PTSD, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.  In light of the fully favorable determination regarding the request to reopen the claim for service connection, no discussion of compliance with VA's duty to notify and assist is necessary.

Analysis

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f).

The present case falls within the category of situations, to include allegations of personal assault, in which it is not unusual for there to be an absence of service records documenting the events of which the veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  The pertinent regulation, 38 C.F.R. § 3.304(f), reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (December 16, 2011).

The Veteran initially filed a claim for service connection for a psychiatric condition in March 1994.  In an August 1994 rating decision, the RO denied service connection for a psychiatric disorder, to include PTSD.  The Veteran did not appeal the August 1994 denial.  In August 2004, he filed a new claim for service connection for PTSD.  In a November 2004 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen the claim for service connection for a psychiatric disorder, to include PTSD.  In November 2004, the Veteran's representative advised the RO that the Veteran was willing to report for VA examinations.  In the May 2005 rating decision, the RO again found that new and material evidence had not been submitted sufficient to reopen the claim for service connection for a psychiatric disorder, to include PTSD.  The Veteran filed an NOD with the May 2005 rating decision in July 2005.  An SOC was issued in January 2006.  Although notified of the SOC, and the need to file a substantive appeal via an enclosed VA Form 9 to continue his appeal, in a letter dated in January 2006, the Veteran did not file a substantive appeal in response to the SOC. 

The Board has considered that, in April 2006, the Veteran submitted a VCAA notice response form in which he indicated by marked box that he had more information or evidence to give VA to substantiate his claim.  This VCAA notice response form was received within one year of issuance of the May 2005 rating decision.  See 38 C.F.R. § 20.302(b)(1) (a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later).  

However, a substantive appeal consists of a properly completed VA Form 9, Appeal to Board of Veterans' Appeals, or correspondence containing the necessary information.  If the SOC addressed several issues, the substantive appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.  38 C.F.R. § 20.202.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the Statement of the Case and any prior Supplemental Statements of the Case. The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  Id.  

Significantly, the April 2006 VCAA notice response form does not indicate that the Veteran was perfecting an appeal regarding all issues in the SOC (which addressed five issues), or that he sought to appeal only one or some of those issues.  He made no allegations of errors of fact or law regarding any of the issues addressed in the SOC.  Despite indicating that he had more information or evidence to give VA, the Veteran did not provide, nor did he identify, any such information or evidence.  Rather, the next communication from the Veteran is an October 2009 request to reopen his claim.  Even interpreted liberally, the checkmark on the April 2006 VCAA notice response form does not express the Veteran's desire to appeal any specific issue, or all the issues, addressed in the January 2006 SOC.  See 38 C.F.R. § 20.202.  

Hence, as the Veteran did not perfect an appeal of the May 2005 rating decision, and no other exception to finality applies, the decision is final as to the evidence of record at the time of that decision and the January 2006 SOC and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, no new and material evidence was received within one year of the May 2005 rating decision.  See 38 C.F.R. § 3.156(b).

The Veteran sought to reopen his previously denied claim for service connection for PTSD in October 2009.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  

In a January 2010 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for a psychiatric disorder, to include PTSD.  In February 2010, the Veteran submitted a claim for service connection for an anxiety disorder.  In an April 2011 rating decision, the RO reopened the claim for service connection for a psychiatric disorder, but denied the claim.  The RO indicated that it was adjudicating the claim filed in February 2010; however, as will be discussed below, the record reflects that new and material evidence was associated with the claims file within one year of the January 2010 rating decision and, therefore, that rating decision did not become final.  See 38 C.F.R. § 3.156(b).  Therefore, while the Veteran subsequently perfected an appeal of the April 2011 rating decision, the last final denial of the request to reopen the claim for service connection for a psychiatric disorder, to include PTSD, is the May 2005 rating decision.  

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence of record at the time of the May 2005 rating decision and January 2006 SOC included the Veteran's service treatment records which reflect that he was assaulted in service as well as post-service VA treatment records documenting his reports of anxiety and depression, with diagnoses of and treatment for depression.  

At the time of the May 2005 rating decision and January 2006 SOC, there was no evidence of a current psychiatric disorder related to service.  

Evidence associated with the claims file since issuance of the May 2005 rating decision and January 2006 SOC includes a March 2010 VA psychological assessment, associated with the claims file in July 2010, reflecting that the Veteran endorsed "symptoms suggestive of depression and anxiety (attempted sexual assault)."  During that assessment, the Veteran described an in-service incident when he was in the showers and two other individuals attempted to rape him.  He stated that he fought them off and ran away, but hit his head on a locker.  The Veteran indicated that he drank heavily during service and smoked hashish approximately weekly while in Germany.  He described an increase in depression and reported feeling irritable after service and stated that he had been depressed since the attempted sexual assault.  The Axis I diagnoses were major depressive disorder, recurrent, moderate; anxiety disorder not otherwise specified (trauma symptoms); alcohol dependence; and cannabis dependence.  

This psychological assessment suggests that the Veteran has a current psychiatric disorder, specifically, anxiety disorder, related to his claimed in-service sexual assault.  The evidence relates to an unestablished fact necessary to substantiate the claim, that is, a relationship between the Veteran's psychiatric disorder and service.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.  


REMAND

Remand is required to obtain outstanding records which are potentially pertinent to the claim for service connection for a psychiatric disorder.  

In this regard, a February 2010 record from the St. Cloud VA Medical Center (VAMC) indicates that the last documented note for the Veteran was from 2007.  In his May 2011 NOD, the Veteran reported that he was in the St. Cloud VAMC in April 2011 and received psychological counseling at that time.  A January 2012 document in the Virtual VA e-folder reflects that the Veteran was hospitalized at a VA facility that month with an admitting diagnosis of schizophrenia.  In February 2012, a psychologist from the Minneapolis VAMC wrote that the Veteran was participating in the Psychiatry Partial Hospitalization (PPH) program, which he started in January 2012.  During the May 2013 hearing, the Veteran testified that he was currently receiving psychiatric treatment at the Minneapolis VAMC.  He also testified that he received treatment at the St. Cloud VAMC about a year or a year and a half after service.    

The claims file includes treatment records from the St. Cloud VAMC dated from March 1999 to September 2004 and from February 2010 to May 2010 and records from the Minneapolis VAMC dated from January 1994 to February 1994, from July to September 2000, and From June 2009 to September 2011.  The evidence of record, however, suggests that there are additional pertinent records from the St. Cloud VAMC (dated in 1992 or 1993, 2007, and April 2011) and from the Minneapolis VAMC (dated since September 2011).  Any outstanding pertinent records from these facilities should be obtained on remand.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

November 2002 and May 2004 VA treatment records reflect that the Veteran had been referred from the Duluth Vet Center; however, no records from this facility have been associated with the claims file.  On remand, any pertinent records from the Duluth Vet Center should also be requested.  Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.  

VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  A January 1996 treatment record from the Paul-Ramsey Medical Center reflects that the Veteran had been seen by Dr. E.S. from Rehabilitation Psychology and would follow-up with her because of his possible depression.  Records from this clinician; however, have not been associated with the claims file.  On remand, an attempt should be made to obtain any available pertinent treatment records from this clinician.  

In a December 2011 statement, the Veteran reported that he was awaiting a decision from SSDI (Social Security Disability Insurance) that was currently on appeal.  He reported that he was unable to work because he would be having surgery on his shoulder and breast and would be unable to work during the surgery and recovery period.  Social Security Administration (SSA) records were previously furnished to the RO in September 2010.  The Veteran's December 2011 statement indicates that additional SSA records are available; however, it is unclear whether they are related to his claimed psychiatric disorder.  

On remand, the Veteran should be asked to clarify whether he has filed a claim for SSA benefits since September 2010 based on his claimed psychiatric disorder.  If so, those records should be obtained on remand.  

The Board also finds that an additional medical opinion regarding the claim for service connection is warranted.  

The Veteran was afforded a VA PTSD examination in March 2011.  The VA examiner summarized that the Veteran's reported in-service sexual assault likely minimally met Criterion A for PTSD and his self-report would suggest that he met the full criteria for PTSD.  However, the examiner stated that the Veteran's non-credible performance on the MMPI-2 indicated that his self-report was non-credible and, therefore, although his service treatment records documented that he received treatment for an eye injury from something falling out of a locker, which was consistent with his report, a determination about the extent and severity of the Veteran's symptoms appeared to be grossly exaggerated and could not be determined without resorting to mere speculation.  The Axis I diagnoses were alcohol dependence and cannabis dependence, each in remission per the Veteran's self-report.  The VA examiner, however, failed to address the other psychiatric disorders diagnosed during the pendency of the claim, including anxiety disorder and major depressive disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of the claim, even if the disability resolves prior to adjudication of the claim).  Particularly in light of the March 2010 psychological assessment discussed above, the Board finds that a supplemental medical opinion should be obtained to address whether the Veteran has had a psychiatric disorder at any time since around October 2009, when he filed his current claim for service connection, related to service.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: (1) records from the St. Cloud VAMC, dated prior to March 1999 (including any records dated around 1992 or 1993), between September 2004 and February 2010 (including any records dated in 2007), and since May 2010 (including any records dated in April 2011); (2) records from the Minneapolis VAMC, dated since September 2011 (including records from the PPH program dated in January and February 2012); (3) if not otherwise obtained from the St. Cloud or Minneapolis VAMC, any records regarding VA hospitalization for schizophrenia dated in January 2012; (4) records from the Duluth Vet Center, to include records dated around November 2002 and May 2004; and (5) records from Dr. E.S. of Rehabilitation Psychology, as referenced during treatment at the Paul-Ramsey Medical Center in January 1996. 

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Ask the Veteran to clarify whether he filed a claim for SSA benefits, including SSDI, at any time after September 2010, based on his claimed psychiatric disorder.  If so, obtain from the SSA a copy of any decision regarding the Veteran's claim, as well as copies of all medical records underlying those determinations which were received by SSA after September 2010.  

3.  After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the examiner that conducted the March 2011 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all psychiatric disorders present since around October 2009 (when the Veteran filed his claim for service connection), to include PTSD, major depressive disorder, anxiety disorder, psychosis, not otherwise specified, and adjustment disorder.  If the examiner determines that the Veteran has not had major depressive disorder, anxiety disorder, psychosis, not otherwise specified, or adjustment disorder at any time since around October 2009, he should address the presence of these diagnoses in the VA treatment records.  

In regard to each OR any diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met.

The examiner must specifically address whether the Veteran's allegation of military sexual trauma is supported by the evidence of record, to include whether there is any evidence of behavior changes during service or other indications that the alleged stressor occurred.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


